DETAILED ACTION
The Office Action is in response to the Applicant's reply filed May 16, 2022 to the restriction requirement made on March 17, 2022.  
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's election with traverse of the species, propofol as the general anesthesia therapeutic agent of Claims 1, 5-6, 10,13-16, and 21-22 is acknowledged. In response, in a group restriction, a species election is only made for examination purposes.  If the species elected is not found in the prior art then Examiner will continue search to other species claimed.

The requirement is deemed proper and is therefore made FINAL.
Claims 1, 5-6, 10,13-16, and 21-22 are herein acted on the merits.
Application Priority
This application filed 9/20/2019 is a continuation of 16/373,498 filed on 04/02/2019 which is a continuation of PAT 10299720 filed on 02/10/2015 which is continuation of 13/819,924 filed on 08/06/2013 which claimed priority to PCT/US2011/050213 filed on 09/01/2011.

Information Disclosure Statement

The information disclosure statement(s) (IDS) filed on 6/10/2020, 1/22/2020,
and 5/16/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the
IDS is being considered by the Examiner.
The following rejections are made:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 10, and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michel et al. ("Acute amphetamine abuse Problems during general anaesthesia for  neurosurgery." anaesthesia, 1979, Volume 34, pages 1016-101 9) in view of Regan et al. (US 6281242 B1).
Michel et al. teaches in man,  the  depth of anesthesia produced by 0.5 g   amylobarbitone sodium given intravenously can be lessened by the  injection of 10-30 mg amphetamine intravenously. The effect of amphetamine  taken  orally may  last for 7 hr The Michel reference points to the studied effect of amphetamines on thiopentone anesthesia in dogs. It was found that the duration of anesthesia was  halved and  the  ambulation  time was also markedly reduced. (The teaching of effects such as decreasing the duration of anesthesia and reduction in ambulation reads on facilitation of emergence from general anesthesia such as restoration of consciousness) (reads on claims 1, 6, 10 and 13). The effect was observed with racemic amphetamine and both the d- and l- isomers,  suggesting that  both dopamine and noradrenaline synaptic transmissions are facilitated. (reads on claim 5)  The Michel reference points to other studies where it is found that similar shortening of ketamine anesthesia in cats following amphetamine  administration.  Michel states that others studied  halothane requirements in dogs after acute administration of dexamphetamine. In all their studies the halothane requirements as judged by minimum alveolar concentration (MAC) were raised. 
Although, the reference teaches general anesthesia the reference fails to specify propofol-induced general anesthesia, nor does the reference specify the time of administration (i.e., no longer being administered/prior to cessation/subsequent to cessation of the general anesthesia) and the continuous/pulse administration type.
Regan et al. is solely used to show that examples of general anesthesia include halothane, methoxyfluran, sodium thiopental, ketamine, and propofol.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use amphetamine intravenously with the general anesthesia, propofol. The motivation comes from the teaching of Michel et al. that amphetamine decreases duration of anesthesia was  halved and  the  ambulation  time was also markedly reduced; and, from Regan et al. that halothane, methoxyfluran, sodium thiopental, ketamine, and propofol are examples of general anesthesia.  Therefore, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. 
Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michel et al. ("Acute amphetamine abuse Problems during general anaesthesia for  neurosurgery." anaesthesia, 1979, Volume 34, pages 1016-101 9) and Regan et al. (US 6281242 B1), as applied to claims  1, 5-6, 10, and 13-16, further in view of Midha (WO2000059479).
Michel et al. and Regan et al. are as discussed above.
Michel et al. and Regan et al. fail to specify continuous or pulse administration of the amphetamine.
Midha is solely used for the teaching that formulations comprising amphetamine are administered through various routes including continuous release over a predetermined time period (so-called “sustained release”) or to provide release immediately following drug administration (i.e., “immediate release”). For some types of drugs, it is preferred to release the drug in “pulses,” wherein a single dosage form provides for an initial dose of drug followed by a release-free interval, after which a second dose of drug is released, followed by one or more additional release-free intervals and drug release “pulses.” Pulsatile drug delivery is useful, for example, with active agents that have short half-lives and must be administered two or three times daily, with active agents that are extensively metabolized presystemically, and with active agents which lose the desired therapeutic effect when constant blood levels are maintained.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use amphetamine via continuous or pulse administration. The motivation to use amphetamine via continuous or pulse administration is because Midha et al. teaches that various routes including continuous release drugs over a predetermined time period; and further that some types of drugs, it is preferred to release the drug in “pulses,” wherein a single dosage form provides an initial dose of drug followed by a release-free interval, after which a second dose of drug is released, followed by one or more additional release-free intervals and drug release “pulses.” Pulsatile drug delivery is useful, for example, with active agents that have short half-lives and must be administered two or three times daily, with active agents that are extensively metabolized presystemically, and with active agents which lose the desired therapeutic effect when constant blood levels are maintained.  Therefore, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. 


Conclusion

No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627